Citation Nr: 1328362	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  07-07 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for service connection 
for a right hand condition, to include as secondary to a 
service-connected left knee disability. 

2.  Entitlement to service connection for a right elbow 
condition, to include as secondary to a service-connected 
left knee disability. 

3.  Entitlement to service connection for a bilateral foot 
condition, to include as secondary to a service-connected 
left knee disability. 

4.  Entitlement to a disability rating in excess of 20 
percent for instability associated with a left knee 
disability. 

5.  Entitlement to a disability rating in excess of 10 
percent for limitation of motion associated with a left knee 
disability. 




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to November 
1974. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  A May 2005 rating decision 
denied the claim for an increased rating for a left knee 
disability.  A March 2008 rating decision denied service 
connection for a right hand disability, a right elbow 
disability, and a bilateral foot disability.  

These matters have previously been before the Board, most 
recently in August 2012, at which time the Board remanded 
the claims for additional development of the evidence of 
record.  The Board errs as a matter of law when it fails to 
ensure compliance with remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board finds that there 
has been substantial compliance with the remand 
instructions.  Dyment v. West, 13 Vet. App. 141 (1999).



The Veteran has submitted lay statements after the issuance 
of the most recent supplemental statement of the case in 
September 2012 without a waiver of review by the RO in the 
first instance.  The Board finds that a waiver of RO 
consideration in the first instance is not required because 
that evidence is duplicative of evidence already of record 
or irrelevant to the Veteran's claims.  38 C.F.R. 
§ 20.1304(c) (2012).


FINDINGS OF FACT

1.  A right hand disability was not shown during service or 
for many years thereafter, and the weight of the probative 
evidence is against a finding that a current right hand 
disability is related either to active service or to a 
service-connected left knee disability.

2.  A right elbow disability was not shown during service or 
for many years thereafter, and the weight of the probative 
evidence is against a finding that a current right elbow 
disability is related either to active service or to a 
service-connected left knee disability.

3.  A bilateral foot disability was not shown during service 
or for many years thereafter, and the weight of the 
probative evidence is against a finding that a current 
bilateral foot disability is related either to active 
service or to a service-connected left knee disability.

4.  The Veteran's left knee disability is manifested by a 
range of motion limited by pain and weakness to no worse 
than 100 degrees of flexion and 5 degrees of extension, x-
ray evidence of arthritis, but no clinical evidence showing 
severe instability.




CONCLUSIONS OF LAW

1.  A right hand disability was not incurred in or 
aggravated by active service, it is not the result of or 
aggravated by a service-connected disability, and a 
relationship between a right hand disability and active 
military service may not be presumed.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2012).

2.  A right elbow disability was not incurred in or 
aggravated by active service, it is not the result of or 
aggravated by a service-connected disability, and a 
relationship between a right elbow disability and active 
service may not be presumed.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2012).

3.  A bilateral foot disability was not incurred in or 
aggravated by active service, it is not the result of or 
aggravated by a service-connected disability, and a 
relationship between a bilateral foot disability and active 
service may not be presumed.  38 U.S.C.A. 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2012).

4.  The criteria for a rating in excess of 10 percent for a 
left knee disability based on limitation of motion have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2012).

5.  The criteria for a rating in excess of 20 percent for a 
left knee disability based on instability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258, 5259 
(2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board must provide reasons 
and bases supporting this decision, there is no need to 
discuss, in detail, the evidence submitted by the Veteran or 
on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 
2000) (Board must review the entire record, but does not 
have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence of record.  
The Veteran should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed in this 
decision.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained 
in the record.  Every item of evidence does not have the 
same probative value.  When the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO sent correspondence in February 2005, April 2005, 
December 2007, May 2008, and August 2012; rating decisions 
in May 2005, March 2008, and May 2011; and statements of the 
case in January 2007, and October 2008.  Those documents 
discussed specific evidence, particular legal requirements 
applicable to the claims, evidence considered, pertinent 
laws and regulations, and reasons for the decisions.  VA 
made all efforts to notify and to assist the Veteran with 
evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  
The Board finds that any defect of timing or content of the 
notice to the Veteran is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the Veteran had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to the 
claimant's receipt of compliant notice.  There has been no 
prejudice to the Veteran, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the Veteran and 
had satisfied that duty prior to the final adjudication in 
the September 2012 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available 
evidence has been obtained, and VA has notified the Veteran 
of any evidence that could not be obtained.  The Veteran has 
not referred to any additional, unobtained, relevant, 
available evidence.  The VA obtained medical examinations in 
relation to the claim for increased ratings for a left knee 
disability.  The Board notes that the Veteran was scheduled 
for a VA examination to evaluate the claims for service 
connection in December 2006, but did not report, and an 
opinion as to causation of the Veteran's joint pain was 
offered by the knee examiner at the November 2007 VA 
examination.  

The Board notes that the duty to assist is not a one-way 
street.  If a Veteran wants help in developing a claim, the 
Veteran cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  Where the veteran fails to report to an examination 
in conjunction with a claim for service connection, the 
claim must be adjudicated based on the evidence of record.  
38 C.F.R. § 3.655 (2009).  In any event, although a 
rescheduled VA examination to evaluate the claims of service 
connection was not provided, the evidence does not indicate 
that the disabilities may be associated with an event, 
injury, disease in service, or a service-connected 
disability, and the evidence does not show good cause for 
failing to report to the examination.  VA is not required to 
provide the Veteran with a medical examination absent a 
showing by the Veteran of a causal connection between the 
claimed disability and service.  Therefore, remanding for VA 
medical examination is not warranted.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§ 3.159(c)(4)(i).  

Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions.  Furthermore, the Board finds 
that if there is any deficiency in the notice to the Veteran 
or the timing of the notice it is harmless error because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying 
on post-decisional documents for concluding adequate notice 
was provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication 
of his claims, and therefore the error was harmless).  

The Veteran participated in a videoconference hearing before 
the undersigned in April 2009, and a transcript of that 
hearing has been associated with the record.  Accordingly, 
the Board finds that the duties to notify and assist have 
been met, and the Board will proceed with a decision.

Service Connection

The Veteran has advanced two theories of entitlement for 
service connection.  The Veteran has claimed that his right 
hand, right elbow, and bilateral foot disabilities are 
directly related to his active duty service.  The Veteran 
also claims that those disabilities are secondarily related 
to his service-connected left knee disability.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2012).  In order to establish service connection for a 
claimed disability, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence, 
generally medical, of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for any disease 
initially diagnosed after service, when the evidence 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) 
(2012); Cosman v. Principi, 3 Vet. App. 503 (1992).  The 
disease entity for which service connection is sought must 
be chronic rather than acute and transitory in nature.  For 
the showing of chronic disease in service, a combination of 
manifestations must exist sufficient to identify the disease 
entity and sufficient observation to establish chronicity at 
the time, as distinguished from merely isolated findings or 
a diagnosis including the word "chronic."  For certain 
chronic diseases, set forth in 38 C.F.R. § 3.309(a), a 
continuity of symptomatology is required when the condition 
noted during service is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2012); Walker v. Shinseki, 708 F.3d 1331 
(Fed. Cir. 2013).  To the extent that the Veteran's claimed 
disabilities represent an arthritic process, arthritis is 
among the chronic diseases listed in 38 C.F.R. § 3.309(a), 
and it therefore may be established based on a continuity of 
symptomatology.  Furthermore, service incurrence will be 
presumed for certain chronic diseases, including arthritis, 
if manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2012).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2012); Harder v. Brown, 5 Vet. App. 183 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected disability by a service-connected 
disability is also service connected.  38 C.F.R. § 3.310 
(2012); Allen v. Brown, 7 Vet. App. 439 (1995).  To 
establish service connection for a claimed disability on a 
secondary basis, there must be medical evidence of a current 
disability, a service-connected disability, and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509 (1998).

The medical treatment records demonstrate that the Veteran 
has gout that has affected his bilateral feet, right elbow, 
and right hand.  Accordingly, the Veteran has demonstrated 
the presence of a current disability.  

With respect whether in-service event, disease, or injury is 
shown, the Veteran has alleged, for example in October 2012, 
that his service treatment records show complaints and 
symptoms associated with the onset of gout.  The Board has 
closely reviewed the Veteran's service treatment records, 
and finds that the record contain no complaints, diagnoses, 
or treatment for gout affecting the right hand, right elbow, 
or bilateral foot.  The Board acknowledges that the Veteran 
is competent to attest to his in-service experiences.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The 
Veteran has not, however, demonstrated the competence to 
attribute in-service complaints of pain in his left knee to 
a systemic medical diagnosis such as gout.  The Board finds 
that the Veteran has not demonstrated an in-service disease 
or injury, and the Veteran's claim for service connection 
fails on that basis alone.  Although the weight of the 
evidence indicates that the Veteran did not incur an in-
service disease or injury, for the sake of completeness and 
in the interest of clarity, the Board will additionally 
address whether any evidence relates the current disability 
to service.  Luallen v. Brown, 8 Vet. App. 92 (1995); 
Holbrook v. Brown, 8 Vet. App. 91 (1995).  The Veteran is 
service-connected for a left knee disability that will be 
considered for the secondary service connection claims.  

Regarding the determination of the relationship, if any, 
between the Veteran's current claimed disabilities and his 
service or his service-connected left knee condition, the 
Board finds that the evidence is essentially medical in 
nature.  Turning to the medical evidence of record, the 
Board observes that an August 1991 clinical treatment note 
found that the Veteran had arthritis in the right wrist.  
April 2000 private treatment records noted bilateral 
swelling of the lower extremities after the Veteran fell and 
injured the fourth and fifth left toes.  Clinical treatment 
notes from 2001 showed complaints of right elbow and right 
forefinger pain and swelling.  The treating clinician noted 
ongoing treatment for gout.  December 2002 clinical records 
indicated that the Veteran had gout in the right hand and 
wrist.  

A March 2007 VA clinical treatment record noted a history of 
gout, with the first gout attack 10 years prior, with 
complaints of swelling of the foot, right wrist, and right 
elbow.  In October 2007, the Veteran provided a history of 
severe gouty arthritis since 2002.  The Veteran stated that 
flares of gout left him incapable of moving his hands, and 
prevented him from walking.  The Veteran indicated that he 
developed degenerative joint changes in the right elbow and 
right ring finger coincident with onset of flare-ups of 
gout.  At a VA joints examination in November 2007, the 
examiner opined that swelling of the Veteran's left knee was 
related to his nonservice-connected gout.  The examiner 
explained that his other joints swelled with the knee and 
treatment for gout effectively improved his condition.  In 
January 2008, the Veteran reported left shoulder pain after 
he braced himself after a fall that occurred when his knee 
buckled.  

During his April 2009 hearing before the undersigned, the 
Veteran stated that he injured his right hand while breaking 
a fall after his left knee buckled.  The Veteran stated that 
he had not experienced any problems with his right hand 
before the fall.  The Veteran stated that when his left knee 
flared up, it gravitated to his right elbow, his hands, and 
his foot.  The pain began in his left knee, but spread to 
the right side of his body.  The Veteran additionally 
suggested that he injured his right elbow while bracing 
himself after he fell when his left knee buckled.  The 
Veteran further alleged that the arthritis in his right knee 
was gravitating towards his foot.  The Veteran indicated 
that no VA clinicians had stated that the foot condition was 
related to his knee condition.

To the extent that the Veteran believes that his bilateral 
foot condition, right elbow condition, or right hand 
condition is related to either his service or to his 
service-connected left knee condition, the Board notes that 
the Veteran is competent to provide testimony concerning 
factual matters of which he has first-hand knowledge, such 
as experiencing a physical symptom such as pain.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 
19 Vet. App. 362 (2005).  Further, under certain 
circumstances, lay statements may support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability, or symptoms 
of disability, susceptible of lay observation.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay persons are competent to provide opinions on some 
medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 
(2011).  As to the etiology of a bilateral foot condition, 
right elbow condition, or right hand condition, the issue of 
causation of a medical condition is a medical determination 
outside the realm of common knowledge of a lay person.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Thus, although the Board has carefully considered the lay 
contentions of record suggesting that the Veteran's 
disabilities are related either to his service or to his 
service-connected left knee condition, the Board ultimately 
affords the objective medical evidence of record, which does 
not find a connection between the Veteran's claimed 
conditions and either his military service or his service-
connected left knee condition, greater probative weight than 
the lay opinions.  

Although the record contains evidence that the Veteran 
experienced falls in April 2000 and January 2008, there is 
nothing in the record consistent with a finding that a fall 
caused by the service-connected left knee disability led the 
Veteran to develop a bilateral foot, right hand, or right 
elbow disability.  Moreover, the evidence of record does not 
attribute the claimed disabilities to the service-connected 
left knee disability.  Instead, the post-service treatment 
records consistently show that the Veteran's complaints of 
pain and swelling of the hands, lower extremities, right 
elbow, and wrist, are associated with flare-ups of 
nonservice-connected gouty arthritis.  Significantly, in 
November 2007, a VA examiner opined that the Veteran's left 
knee swelling was related to his nonservice-connected gout, 
and that other joints swelled with the knee and were 
improved by treatment for gout.  Therefore, the Board finds 
that the evidence shows that the claimed disabilities are 
more likely the result of nonservice-connected gout.  There 
is no competent evidence of record to suggest that any gout 
is related to the Veteran's service.

The Board has also considered whether the Veteran has 
presented a continuity of symptomatology associated with the 
symptoms associated with his bilateral foot condition, right 
elbow condition, or right hand condition, and it finds that 
he has not done so.  38 C.F.R. § 3.309 (2012).  There is no 
competent medical evidence indicating that the Veteran was 
treated for pain associated with those conditions until 
2000, approximately 26 years after separation from service 
in 1974.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Thus, while the Board has considered the lay contentions 
that the Veteran experienced problems associated with his 
claimed conditions after military service, the Board finds 
that the weight of the evidence does not support a finding 
of continuous symptoms since active duty.  Thus, a medical 
nexus is not shown by continuity of symptomatology with 
regard to the Veteran's claimed bilateral foot condition, 
right elbow condition, or right hand condition.

The Board acknowledges that VA is statutorily required to 
resolve reasonable doubt in favor of the Veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, the 
Board finds that the preponderance of the evidence is 
against the claims.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the competent and probative evidence of 
record indicates that the Veteran's bilateral foot 
condition, right elbow condition, or right hand condition 
are not related either to his active service or to his 
service-connected left knee disability.  Accordingly, as the 
preponderance of the evidence is against the claims for 
service connection, the claims must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased Rating

Disability ratings are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2012).  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2012).  When there 
is a question as to which of two ratings shall be applied, 
the higher ratings will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2012).

In general, when an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When 
the appeal arises from an initial assigned rating, 
consideration must be given to whether staged ratings should 
be assigned to reflect entitlement to a higher rating at any 
point during the pendency of the claim.  Fenderson v. West, 
12 Vet. App. 119 (1999).  However, staged ratings are also 
appropriate in any increased rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. 
Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, diagnosis, and 
demonstrated symptomatology.  Any change in diagnostic code 
by a VA adjudicator must be specifically explained.  
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Separate disabilities arising from a single disease entity 
are to be rated separately.  38 C.F.R. § 4.25 (2012); 
Esteban v. Brown, 6 Vet. App. 259 (1994).  Pyramiding, or 
rating the same manifestation of a disability under 
different diagnostic codes, is to be avoided when rating 
service-connected disabilities.  38 C.F.R. § 4.14 (2012).

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance.  38 C.F.R. § 4.40 (2012).  When making a 
rating determination, VA must consider whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2012); 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

Degenerative arthritis established by x-ray findings is to 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2012).  For the purpose of rating disabilities due to 
arthritis, the knee is considered a major joint.  38 C.F.R. 
§ 4.45 (2012).  When limitation of motion of the specific 
joint or joints is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is to be applied 
for each such major joint or group of minor joints affected 
by limitation of motion.  That rating cannot be combined 
with a limitation of motion rating of the same joint.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2012).  The normal 
range of motion of the knee is 0 degrees of extension and 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2012).

Limitation of flexion to 60 degrees warrants a 0 percent 
rating.  Flexion limited to 45 degrees warrants a 10 percent 
rating.  Flexion limited to 30 degrees warrants a 20 percent 
rating.  Flexion limited to 15 degrees warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2012).  
Limitation of extension to 5 degrees warrants a 0 percent 
rating.  Extension limited to 10 degrees warrants a 10 
percent rating.  Extension limited to 15 degrees warrants a 
20 percent rating.  Extension limited to 20 degrees warrants 
a 30 percent rating.  Extension limited to 30 degrees 
warrants a 40 percent rating.  Extension limited to 45 
degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2012).

Slight impairment due to recurrent subluxation or lateral 
instability of the knee is rated 10 percent.  Moderate 
impairment due to recurrent subluxation or lateral 
instability is rated 20 percent.  Severe impairment due to 
recurrent subluxation or lateral instability is rated 30 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012).

A claimant who has arthritis or limitation of motion, and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  However, any separate 
rating must be based on additional disabling symptomatology 
that meets the criteria for a compensable rating.  
VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997); 
VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998).  
Separate ratings under Diagnostic Code 5260 for limitation 
of flexion of the leg and Diagnostic Code 5261 for 
limitation of extension of the leg, may be assigned for 
disability of the same knee.  However, any separate rating 
must be based on additional disabling symptomatology that 
meets the criteria for a compensable rating.  VAOGCPREC 
9-2004 (2004); 69 Fed. Reg. 59990 (2004). 

Increased Rating Based on Limitation of Motion

The Veteran underwent a VA examination in March 2005.  The 
examiner noted that the Veteran had a small effusion of the 
knee, but no increased heat.  The knee had palpable 
crepitus.  The Veteran had extension to 0 degrees and 
flexion to 100 degrees, with pain.  There was no increased 
pain or loss of motion upon repetitive movement.  The 
examiner diagnosed the Veteran with degenerative joint 
disease of the left knee.  The examiner indicated that the 
Veteran had no additional limitation with repetitive use or 
during flare-ups.  The Veteran submitted a statement in 
later March 2005 indicating that he suffered from flare-ups 
of pain that could last from four to five hours and a severe 
flare-up resulted in the Veteran losing the ability to walk 
for three to five days.  

In a January 2007 VA examination, the Veteran complained of 
intermittent pain and swelling of his knee.  During periods 
of acute flare-up of symptoms, the Veteran used a cane.  The 
Veteran indicated that he had experienced about six episodes 
in the past year of requiring bed-rest for his knee pain.  
The Veteran had extension to 0 degrees and flexion to 110 
degrees with some discomfort.  The Veteran was slightly 
tender around the knee.  Repetitive motion did not reduce 
the Veteran's range of motion or cause additional pain.  
There was a well-healed scar on the knee.  

In a November 2007 VA examination, the Veteran complained of 
intermittent left knee pain occurring every three days, 
which was mainly elicited by prolonged standing, walking, or 
climbing.  The Veteran described a long history of gout, and 
he experienced associated left knee swelling with redness 
approximately once per month.  The swelling resolved with 
medications taken in treatment of the gout.  The Veteran 
denied experiencing additional weakness or restricted range 
of motion of the knee with flare-ups.  The Veteran had 
limitations standing, walking, squatting, and he could not 
run.  The Veteran indicated that he had been incapacitated 
for 21 days over the preceding 12 months, usually averaging 
three days with each occurrence.  Upon physical examination, 
the Veteran had a normal gait, and the left knee appeared 
normal, with the exception of healed surgical scars over the 
medial left knee.  There was no evidence of redness, 
swelling, heat, or tenderness to palpation.  The Veteran had 
extension to 5 degrees and flexion to 100 degrees, with 
pain.  There was no additional weakness, fatigability, 
incoordination, loss of motion, or functional impairment 
upon repeated testing.  The examiner diagnosed the Veteran 
with degenerative joint disease.

In September 2009, a VA clinician observed that the 
Veteran's left knee had a full range of motion and was non-
tender.  In January 2010, a VA clinician observed that the 
Veteran had a full range of active and passive motion in all 
of his extremities.  

The Veteran underwent a VA examination in December 2010, at 
which time the Veteran complained of daily discomfort in his 
left knee.  The pain was mild in severity, increasing to 
moderate with increased use and with flare-ups of his gout.  
The Veteran complained of daily discomfort and swelling in 
his knees.  The Veteran had not been hospitalized in the 
last 12 months, nor had he been totally incapacitated in the 
last 12 months.  The Veteran could walk for 50 yards, stand 
for 15 minutes, and sit for 15 minutes.  The Veteran would 
not run, and he had decreased his squatting.  With flare-ups 
that could last several days, the Veteran would decrease his 
walking and standing.  The examiner observed that the 
Veteran walked with a limp, and the knee had slight 
swelling.  There was no redness or increased heat.  There 
was a surgical scar that was superficial, linear, not raised 
or inverted, and blended well with the surrounding tissue.  
The scar was not hypersensitive, hyposensitive, or tender.  
It was not affixed or adherent to underlying tissue, and it 
did not affect joint function.  The Veteran had extension to 
0 degrees and flexion to 120 degrees, with pain.

Turning to an evaluation of this evidence of record, the 
Board has considered the applicability of each of the 
Diagnostic Codes applicable to the knees.  There is no 
evidence of ankylosis, impairment of the tibia and fibula, 
or genu recurvatum.  Thus, Diagnostic Codes 5256, 5262, and 
5263 do not apply.  38 C.F.R. § 4.71a (2012).  With those 
diagnostic codes excluded, the issue is whether the Veteran 
is entitled to a greater level of compensation under the 
diagnostic codes that are potentially applicable to the 
Veteran's left knee limitation of motion disability:  
Diagnostic Code 5003, applicable to degenerative arthritis; 
Diagnostic Code 5260, applicable to limitation of flexion of 
the leg; or Diagnostic Code 5261, applicable to limitation 
of extension of the leg.  38 C.F.R. § 4.71a (2012).  

The Board will first evaluate whether a greater rating is 
available to the Veteran under the Diagnostic Codes, 5260 
and 5261, based on limitation of motion of the leg.  With 
regard to flexion, the Veteran consistently demonstrated 
flexion to 100 degrees or greater.  Accordingly, with 
flexion never limited to 60 degrees or fewer, a compensable 
rating is unavailable to the Veteran on the basis of 
impairment of flexion.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2012).  With regard to extension, the Veteran 
consistently demonstrated extension to 5 degrees or fewer.  
Accordingly, with extension never limited to 10 degrees or 
greater, a compensable rating is unavailable to the Veteran 
on the basis of impairment of extension.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2012).

The Board must additionally consider functional loss due to 
pain and weakness that causes additional disability beyond 
that which is reflected on range of motion measurements.  38 
C.F.R. § 4.40 (2012); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board must consider the effects of weakened 
movement, excess fatigability and incoordination.  38 C.F.R. 
§ 4.45 (2012).  VA examiners and clinicians have noted the 
Veteran's complaints such as pain and weakness, and the 
Board has taken those complaints into consideration in its 
above discussion.  The Board finds that the evidence does 
not support a finding that the Veteran's functional loss 
causes disability beyond the above-discussed range of motion 
testing.  While the Board accepts the credible contentions 
of the Veteran that his left knee disability causes him to 
experience significant pain, the Board has taken that into 
account in its consideration of the range of motion of the 
Veteran's knee.  The rating schedule does not require a 
separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).  Accordingly, a greater rating is not 
warranted based on functional loss, and separate compensable 
ratings for limitation of flexion and extension are not 
warranted.

With regard to a higher rating based on arthritis, when x-
ray evidence of degenerative arthritis is presented but the 
associated loss of range of motion is noncompensable, a 10 
percent disability rating is warranted under Diagnostic Code 
5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, 5003 (2012).  
The evidence of record indeed indicates that the Veteran is 
in receipt of a 10 percent rating of his knee disability 
throughout the period on appeal based on arthritis.  The 
Diagnostic Code applicable to degenerative arthritis does 
not provide for a rating in excess of 10 percent with the 
involvement of a single major joint.  A greater increased 
rating based on arthritis is accordingly unavailable to the 
Veteran.

Accordingly, the Board finds that the preponderance of the 
evidence is against the assignment of a rating greater than 
10 percent for limitation of motion of the left knee.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Increased Rating Based on Instability

A separate rating may be assigned for knee instability.  The 
Veteran is in receipt of a 20 percent rating under 
Diagnostic Code 5257.  That Diagnostic Code provides that 
recurrent subluxation or lateral instability is rated at 10 
percent when slight, 20 percent when moderate, and 30 
percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2012).  The words "slight," "moderate," and "severe" 
are not defined in the VA Schedule for Rating Disabilities.  
Clinicians' use of terms such as "moderate" and "severe," 
although an element that the Board will consider, is not 
dispositive of the issue.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence in 
order to ensure that its decisions are equitable and just.  
38 C.F.R. § 4.6 (2012).  

In March 2005, a VA examiner could not detect any 
instability of the knee.  In January 2007, a VA examiner 
could not detect any lateral instability of the knee or 
cause any subluxation.  The Veteran, however, described 
having instability of the knee after making a quick turn or 
ascending stairs.  In November 2007, the Veteran wore a knee 
brace daily.  Upon stress testing, the examiner observed 
moderate laxity along the medial collateral ligament region.  
The patella track was normal without appreciable laxity or 
crepitus.  The examiner diagnosed the Veteran with moderate 
ligament laxity along the medial collateral joint line.  In 
December 2010, the Veteran complained of popping in his knee 
and instability that caused him to fall.  The Veteran denied 
any subluxation, dislocation, or instability.  The Veteran 
wore a knee brace and used a cane routinely.  Lachman's test 
and collateral ligament testing were negative, and the 
McMurray test was negative.  Patella movement was normal, 
and there was no laxity.

The Board finds that the evidence does not support the award 
of a rating in excess of 20 percent for knee instability.  A 
rating in excess of 20 percent for knee instability requires 
a finding that the Veteran has "severe" recurrent 
subluxation or lateral instability.  The evidence does not 
support such a finding.  At worst, clinicians have 
characterized the Veteran's left knee instability as 
moderate in severity.  The Board acknowledges the Veteran's 
contention regarding the severity of his condition.  
Considering the lack of clinical findings of severe 
instability, however, the Board places greater probative 
weight on the medical evidence of record than on the 
Veteran's subjective accounts of instability.  The narrative 
medical reports do not describe symptomatology of recurrent 
subluxation or lateral instability that the Board finds 
meets the level of severe.  Accordingly, the Board finds 
that a rating in excess of 20 percent based on instability 
is not warranted at any time during the period under 
consideration.  The Board finds that the preponderance of 
the evidence is against the assignment of a higher rating 
based on instability.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Ratings

The Board has also considered whether the Veteran is 
entitled to a greater level of compensation on an 
extraschedular basis.  The VA Rating Schedule will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  Fisher v. 
Principi, 4 Vet. App. 57 (1993).  There is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular ratings for that 
service-connected disability are inadequate.  Thun v. Peake, 
22 Vet App 111 (2008).

The Board finds that the evidence does not show such an 
exceptional disability picture due to left knee disability 
that the available schedular rating for a knee disability, 
with consideration of functional loss under 38 C.F.R. 
§ 4.45, is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's left knee 
functional loss with the established criteria found in the 
rating schedule and regulation governing functional loss 
shows that the criteria reasonably describe the Veteran's 
disability level and symptomatology.  Higher ratings are 
available, but the Veteran does not meet the criteria to be 
assigned a higher rating.  Therefore, the Board finds that 
referral for consideration of an extra-schedular rating is 
not warranted.  38 C.F.R. § 3.321(b)(1) (2012).


ORDER

Service connection for a right hand condition is denied. 

Service connection for a right elbow condition is denied. 

Service connection for a bilateral foot condition is denied. 

A disability rating in excess of 20 percent for instability 
associated with a left knee disability is denied. 

A disability rating in excess of 10 percent for limitation 
of motion associated with a left knee disability is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


